Title: To James Madison from Thomas Bulkeley, 15 September 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 15 September 1801
					
					I had the honor to write you 6th. Ultimo since which nothing has transpired with respect to the Political situation of this Country on which any dependence can be placed.  An express arrived last sunday from Paris thro Spain     to this Court.  It appears pretty evident that the answer to be sent by this Government    is reduced to the monosyllables yes or no—Peace on certain hard conditions or invasion.  The Portuguese have gained so much time by delay that if it is possible for them to avoid the threatned invasion this Autumn & winter they will probably escape as at those seasons the weather is mild and the springs filled & no obstacle can be in the way of an army marching.  Notwithstanding the Peace was  publiced here but not given outor publickly distributed ’till the 6 Instant—three months after the ratification no alteration has been made & British vessels continue to enter & sail.  Yesterday arrived the British M. of W. Cutter swift in 8 days from Spithead with dispatches for the British Minister & this Government.  Nothing has yet been said relative to the contents of them.  A convoy had previously sailed from England composed of three line of battle ships two frigates with several Merchant    vessels  many of them with Stores for this government.  The Portuguese Army at Abrantes have the major part of them been distributed about the Country.  The three Emigrant Regiments in the British pay have returnd to this City.  The Spanish Army have received orders to retire to the different departments    they belong—but its a matter of doubt whether they will retire from some of the different fortifications they took possession of, having thoroughly repaired Campo Mayor & Germania & erected additional works to them.  Mr. Smith sailed yesterday in the Packet for Falmouth.  Previous to his departure has presented  to the Secretary of State for foreign Affairs Dn. Joao de Almeida Mello de Castro, who gave me every assurance the most pointed attention woud always be paid to ay representation I may have to make on behalf of our Government or Citizens.  Inclosed is the Treaty of Peace in the Portuguese language also a Copy of a letter I have just received from our Consul at Gibraltar.  As the Arrival of Commodore dale in the Mediterranean with the Squadron under his Command has been of the most essential Service to our Navigation, have given it as my opinion to the Commanders of merchant vessels that they are perfectly safe in going as far as Malaga  in consequence several have sailed.  I shoud have given the preference to their touching at Gibraltar for Information but as the Spanish Cruisers capture & condemn every vessel they meet in the Streights bound to that Port have advised them not to touch there on any pretence or even to have a paper on board with the name of Gibraltar on it as that alone it seems has caused some vessels to be carried into Algeserez by them.
					Mr. James Simpson Our Consul at Tangier has sent me an order for 50 Gun Carriages for 18 pounders and 50 Gun Carriages for 24 Pounders to be made of the best Materials Iron    Axeltrees & high wheels for His Imperial Majesty the Emperor of Moroco  I have written him if he is not sanctioned by His Excy. The President to have them made to lodge a credit with me for the Amount as I have received no orders thro You to that purport.  I request the favor of your informing me. If I am to send this order and I will most readily do it as well as every other Command of His Excy. the President of the U States.  I have the honor to be Sir Your most humble & most devoted Servant.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
